Title: To George Washington from Andrew Skinner Ennalls, 18 February 1791
From: Ennalls, Andrew Skinner
To: Washington, George



Sir
Baltimore [Md.] Feby 18th 1791

  I have taken the liberty of addressing you; on the Subject of an Appointment, Under the Bill laying an Excise on ardent Spirits, either made, or imported into the United States, (provided the same passes into a Law)—and to Solicit for the Appointment of the Supervisor, for the District of the State of Maryland; I have not the Honor to be personally acquainted with you Sir, but am with many of the members of Congress, particularly with the Honorable Messrs Henry Bassett & Gale, to whom I beg leave

to refer you, for my Abilities & Integrity; And if I shou’d be so happy as to meet with your Approbation for this Appointment the favor will be gratfully Acknowledged—by Sir Your Most Obt Hm. Servt

Andrew Skinner Ennalls

